? *627appeals by the People, as limited by its brief, from so much of two orders (one as to each respondent) of the County Court, Westchester County, both dated January 2, 1976, which granted the branches of respondents’ separate motions which sought to suppress certain physical evidence on the ground of a lack of probable cause to support the issuance of a search warrant. Orders reversed insofar as appealed from, on the law, and the said branches of the motions are denied. There are no controverted questions of fact. In our opinion the affidavit in support of the search warrant was sufficient to establish probable cause (cf. People v Hanlon, 36 NY2d 549). Martuscello, Cohalan and Damiani, JJ., concur; Hopkins, Acting P. J., and Shapiro, J., dissent and vote to affirm the orders on the opinions of County Judge Lawrence N. Martin, Jr.